Citation Nr: 9927531	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for glaucoma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1959 to 
February 1962 and from May 1962 to May 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for peripheral neuropathy and denied 
reopening claims for service connection for glaucoma, 
psychiatric disorder, and gastrointestinal disorder.

In a July 1998 rating decision, the RO continued the 
noncompensable evaluation for left ear hearing loss 
disability and the 10 percent evaluation for tinnitus.  The 
claims for increased evaluations for left ear hearing loss 
disability and tinnitus have not been the subject of a notice 
of disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).

The appellant's representative has alleged in the 
"Appellant's Brief" of August 1999 that the claim for 
service connection for peripheral neuropathy should be 
considered under the law and regulations governing exposure 
to herbicide agents used in Vietnam.  Because this contention 
has never been raised or alleged by the appellant himself, 
and because it is unclear whether he was ever in Vietnam, the 
Board will consider this matter first raised by the 
representative in the aforementioned brief as a separate 
claim and refer to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
peripheral neuropathy and service is not of record.

2.  Service connection for glaucoma was denied by the Board 
in July 1994.

3.  A petition to reopen the claim for service connection for 
glaucoma was denied by the RO in January 1995.

4.  Evidence submitted by the appellant since the January 
1995 rating decision, which denied reopening the claim for 
service connection for glaucoma is cumulative and redundant.

5.  Service connection for psychiatric disorder was denied by 
the RO in a July 1970 rating decision.  The appellant did not 
appeal that decision.

6.  Petitions to reopen the claim for service connection 
psychiatric disorder were denied by the Board in July 1994 
and by the RO January 1995.  The appellant did not appeal the 
January 1995 rating decision.

7.  Evidence submitted by the appellant since the January 
1995 rating decision, which denied reopening the claim for 
service connection for psychiatric disorder, is cumulative 
and redundant.

8.  Service connection for stomach disorder was denied by the 
Board in July 1994.

9.  A petition to reopen the claim for service connection for 
stomach disorder was denied by the RO in January 1995.

10.  Evidence submitted by the appellant since the January 
1995 rating decision, which denied reopening the claim for 
service connection for gastrointestinal disorder, is 
cumulative and redundant.
CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The July 1994 Board decision, which denied service 
connection for glaucoma is final, and the January 1995 RO 
decision denying reopening the claim for service connection 
for glaucoma are final.   38 U.S.C.A. §§ 7104(b); 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for glaucoma.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The July 1970 RO decision, which denied service 
connection for psychiatric disorder, and the July 1994 Board 
decision and the January 1995 RO decision, which denied 
reopening the claim for service connection for psychiatric 
disorder, are final.   38 U.S.C.A. §§ 7104(b); 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

5.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

6.  The July 1994 Board decision, which denied service 
connection for stomach disorder, and the January 1995 RO 
decision denying reopening the claim for service connection 
for stomach disorder are final.  38 U.S.C.A. §§ 7104(b); 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

7.  New and material evidence has not been submitted to 
reopen a claim for service connection for gastrointestinal 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he developed peripheral neuropathy 
from his "nerves."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that peripheral neuropathy 
arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

Service medical records are silent for findings or a 
diagnosis of peripheral neuropathy.  In January 1962 and 
April 1965 reports of medical examinations, clinical 
evaluations of the appellant's upper and lower extremities 
and neurologic system were normal.

The appellant underwent a VA examination in January 1970.  
Neurological evaluation revealed normal reflexes and no 
sensory or motor deficits.  The first diagnosis of peripheral 
neuropathy was during hospitalization at a VA facility in 
June 1990.  It was noted that the appellant had sensory 
peripheral neuropathy secondary to chronic alcohol use.  
Current medical records, both VA and private, reveal 
diagnoses of peripheral neuropathy.

After having reviewed the record, the Board finds that the 
appellant's claim for service connection for peripheral 
neuropathy is not well grounded.  See Caluza, supra.  The 
first diagnosis of peripheral neuropathy was in 1990, which 
is 25 years following the appellant's discharge from service.  
Although there have been current diagnoses of peripheral 
neuropathy entered, such diagnosis has not been related to 
service.  In fact, in the June 1990 VA hospitalization 
summary report, the appellant's peripheral neuropathy was 
related to his chronic alcohol use.  Such does not provide a 
nexus to service.

Although the appellant has stated that peripheral neuropathy 
is related to service, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  His assertions that peripheral 
neuropathy is related to service cannot serve to well ground 
the claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1997.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  
II.  New and material evidence

The appellant claims that he developed glaucoma from eye 
surgery that he underwent in service.  He states that he 
developed stomach problems and a psychiatric disorder in 
service.

A.  Glaucoma

In the July 1994 decision, the Board denied service 
connection for glaucoma.  The Board determined that the 
diagnosis of glaucoma was not related to service.  The 
evidence before the Board were service medical records, the 
appellant's claim application, VA medical records, and 
private medical records.

Service medical records reveal that in March 1961, a cyst on 
the appellant's left upper lid was shown.  In an April 1961 
treatment report, the examiner noted that the cyst existed 
prior to service, as it had been noted in 1959.  The examiner 
stated that the cyst was slowly growing.  At that time, the 
cyst was removed.  In January 1962, clinical evaluations of 
the appellant's eyes, ophthalmoscopic, pupils, and ocular 
motility were normal.  The appellant had 20/20 vision in each 
eye.  In a report of medical history completed by the 
appellant at that time, he stated "yes" to ever having or 
having now eye trouble.  The examiner noted that there were 
no residuals from the removal of the cyst on the inner side 
of the left eyelid.  In April 1965, clinical evaluations of 
the appellant's eyes, ophthalmoscopic, pupils, and ocular 
motility were normal.  He had 20/20 vision in each eye.  

The appellant underwent a VA examination in January 1970.  
Examination of the appellant's eyes revealed the pupils to be 
round, equal, and regular.  They reacted properly to light 
and accommodation.  Vision was grossly satisfactory without 
glasses.  No diagnosis as to the appellant's eyes was 
entered.

The evidence of record establishes that the first diagnosis 
of glaucoma was in January 1979, when the appellant was 
hospitalized at a VA facility for schizophrenia.  In the VA 
hospitalization summary report, the examiner stated that 
during the appellant's hospitalization, he had expressed 
difficulty with his vision and some pain in his eye.  He 
stated that the appellant had been referred to the 
ophthalmology clinic, at which time it was discovered that 
the appellant had open glaucoma.  The VA examiner noted that 
the appellant's mother had glaucoma and was currently blind.  
Subsequent medical records substantiated the diagnosis of 
glaucoma.

In the Board's July 1994 decision, it denied service 
connection for glaucoma stating that glaucoma had been 
diagnosed many years after service and was not related to 
service.  The Board noted that the appellant had asserted 
that glaucoma was related to "eye surgery" he had had while 
in service.  The Board stated that while the appellant had 
undergone removal of a cyst on his eyelid in service, that 
there was nothing in the service medical records to suggest 
that the surgery resulted in a residual disability, to 
include glaucoma.  The Board noted that the diagnosis of 
glaucoma was more than 10 years following service.  In 
essence, the Board determined that the appellant had not 
brought forth evidence of glaucoma in service or competent 
evidence of a nexus between the diagnosis of glaucoma and 
service.  That decision is final.

At the time of the January 1995 rating decision, the 
appellant had submitted additional records, some duplicative 
of that which had been considered by the Board in its July 
1994 decision, showing current diagnoses of glaucoma.  The RO 
denied reopening the claim for service connection for 
glaucoma, stating that the appellant had not submitted new 
and material evidence.  In summary, the appellant still had 
not brought forth evidence of glaucoma in service or 
competent evidence of a nexus between the diagnosis of 
glaucoma and service.  The appellant did not appeal that 
decision, and it became final.  A final claim may be reopened 
if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:
[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the January 1995 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The appellant submitted VA medical records which show a 
diagnosis of chronic glaucoma and other diagnoses unrelated 
to the appellant's glaucoma.  Additionally, he submitted 
statements wherein he stated that he developed glaucoma from 
the eye surgery that he had had while in service.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As to the VA medical records which do not relate to the 
appellant's glaucoma, such are not relevant to the 
appellant's petition to reopen the claim for service 
connection for glaucoma.  Thus, such other records are not 
new and material evidence.  See 38 C.F.R. § 3.156(a).

Service connection was previously denied for glaucoma because 
the appellant had not brought forth evidence of such in 
service nor competent evidence of a nexus between the 
diagnosis of glaucoma and service.  Since the January 1995 RO 
determination, the appellant has not presented competent 
evidence of either incurrence of glaucoma in service or 
competent evidence of a nexus between the diagnosis of 
glaucoma and service.  The appellant has presented no new 
facts and no new factual basis for considering the claim.  
Thus, the appellant has not submitted any evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the appellant's contentions that he has 
developed glaucoma because of the eye surgery he had in 
service are not new and material evidence.  The appellant had 
made the same allegations at the time of the July 1994 Board 
decision and January 1995 rating decision and thus such 
allegations are cumulative and redundant of that which was 
before the Board and RO and would not be new and material 
evidence.  See 38 C.F.R. § 3.156(a); see Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Additionally, the appellant is 
not competent to state that his glaucoma is a result of the 
eye surgery he underwent in service.  See Moray v. Brown, 5 
Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Ultimately, nothing the appellant has presented is so 
significant that it must be considered in order to decide the 
merits of the claim.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for glaucoma 
nor whether VA has fulfilled its duty to assist.  See 
Winters, 12 Vet. App. at 206.

B.  Psychiatric disorder

In a July 1970 rating decision, the RO denied service 
connection for psychiatric disorder.  In the decision, the RO 
noted that the appellant had been diagnosed with anxiety 
reaction post service but that there was no diagnosis of a 
psychiatric disorder in service.  The records before the RO 
at that time were service medical records, the appellant's 
application, and VA medical records.

Service medical records reveal that in March 1961, an 
examiner stated that nothing was wrong and that the appellant 
was upset.  A diagnosis was not entered.  In September 1961, 
the appellant was seen with complaints of nerves and pain in 
chest.  The examiner noted nervous tension.  In January 1962, 
psychiatric evaluation was normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now depression or excessive 
worry or nervous trouble of any sort.  In June 1963, a 
notation of "nervous condition" was entered.  In April 
1965, psychiatric evaluation was normal.  In a report of 
medical history completed by the appellant at that time, he 
stated "no" to ever having or having now depression or 
excessive worry or nervous trouble of any sort.

The appellant underwent a VA examination in January 1970.  
The appellant reported that he had stomach trouble in 1961 
and would become nauseated and vomit at irregular intervals.  
He stated that he noticed that such would occur after heavy 
exercise and when his nervous symptoms were prominent.  The 
appellant reported that since his discharge from service, he 
had developed some subjective nervous symptoms.  He reported 
feeling "jumpy" on hearing loud noises and that he would 
sometimes waken from sleep at night thinking he was going to 
have a "black out."  He reported that his stomach would 
"jump" when he became nervous and that he may vomit.  The 
VA examiner stated that the appellant appeared to be under 
tension during the examination and appeared emotionally 
unstable.  The VA examiner stated that the appellant 
cooperated very well during the examination.  The diagnosis 
entered was anxiety reaction.

In the July 1970 rating decision, the RO stated that the 
service medical records did not show any diagnosis of a 
psychiatric disorder and that service connection was denied.  
In essence, the RO determined that the appellant had not 
brought forth evidence of a psychiatric disorder in service 
or competent evidence of a nexus between the diagnosis of 
anxiety reaction and service.  The appellant did not appeal 
the July 1970 rating decision, and it became final.

At the time of the July 1994 Board decision, the appellant 
had brought forth evidence of numerous diagnoses of 
psychiatric disorders such as psychoneurosis, manic 
depressive illness, schizophrenia with depression, dysthymic 
disorder with major depressive episodes, and major 
depression.  The Board noted that the appellant had submitted 
other records which were not relevant to his petition to 
reopen the claim for service connection for psychiatric 
disorder.  The Board determined that although the appellant 
submitted additional evidence of varying diagnoses of 
psychiatric disorders, which were new, he had not brought 
forth new and material evidence.  Specifically, the Board 
found that the appellant had not brought forth competent 
evidence of a diagnosis of a psychiatric disorder in service, 
manifestations of a psychosis within one year following 
service, or a nexus between any of the diagnosed psychiatric 
disorders and service.  The petition to reopen the claim for 
service connection for psychiatric disorder was denied.  That 
decision is final.

At the time of the January 1995 rating decision, the 
appellant submitted lay statements from a former employer and 
a friend, both of whom stated that the appellant had been 
fine prior to service and that following service he had been 
very nervous and irritable.  Additionally, a statement from 
Dr. George M. Testerman stated, "In my professional opinion, 
[the appellant] has a severe stomach problem[,] which is 
related to his nervous condition which he established in the 
service."  The RO determined that new and material evidence 
had not been submitted.  In essence, although Dr. Testerman 
stated that the appellant had developed a nervous condition 
in service, the RO did not find that such evidence would 
serve to reopen the claim.  Again, the appellant had brought 
forth evidence of a current diagnosis of a psychiatric 
disorder, but he had not brought forth competent and credible 
evidence of a nexus between the current psychiatric disorder 
and service nor evidence of a psychiatric disorder in service 
or a psychosis within one year following service.  The 
appellant did not appeal that decision, and it became final.  
A final claim may be reopened if new and material evidence is 
received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the January 1995 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The appellant submitted VA medical records which show a 
diagnoses of dysthymia, general anxiety disorder, and mood 
disorder and other diagnoses unrelated to a psychiatric 
disorder.  Additionally, he submitted statements wherein he 
stated that his nervous condition started in service.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As to the VA medical records which do not relate to the 
appellant's psychiatric disorder, such are not relevant to 
the appellant's petition to reopen the claim for service 
connection for psychiatric disorder.  Thus, such other 
records are not new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

Service connection was previously denied for psychiatric 
disorder because the appellant had not brought forth evidence 
of such in service, evidence of manifestations to a 
compensable degree of a psychosis within one year following 
service, nor competent evidence of a nexus between the 
diagnoses of psychoneurosis, manic depressive illness, 
schizophrenia with depression, dysthymic disorder with major 
depressive episodes, and major depression and service.  Since 
the July 1994 Board determination and the January 1995 RO 
determination, the appellant has presented no competent 
evidence of incurrence of a psychiatric disorder in service, 
evidence of manifestations to a compensable degree of a 
psychosis within one year following service, or competent 
evidence of a nexus between the diagnoses of psychoneurosis, 
manic depressive illness, schizophrenia with depression, 
dysthymic disorder with major depressive episodes, and major 
depression and service.  The appellant has presented no new 
facts and no new factual basis for considering the claim.  
Thus, the appellant has not submitted any evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the appellant's contentions that he 
developed a nervous condition in service are not new and 
material evidence.  The appellant had made the same 
allegations at the time of the July 1994 Board decision and 
the January 1995 rating decision and thus such allegations 
are cumulative and redundant of that which was before the 
Board and RO and would not be new and material evidence.  See 
38 C.F.R. § 3.156(a); see Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Additionally, the appellant is not competent to 
state that his current psychiatric disorder was incurred in 
service.  See Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  Ultimately, nothing the 
appellant has presented is so significant that it must be 
considered in order to decide the merits of the claim.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
psychiatric disorder nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

C.  Gastrointestinal disorder

In the July 1994 Board decision, the Board denied service 
connection for stomach disorder.  The Board determined that a 
chronic stomach disorder was not shown in service and that 
the episodes in service of stomach problems were acute and 
transitory and not shown to be chronic.  The evidence before 
the Board were service medical records, the appellant's 
application, VA medical records, and private medical records.

Service medical records reveal that the appellant had 
numerous complaints of vomiting following having eaten 
breakfast during 1960 and 1961.  In a July 1960, diagnoses of 
gastritis and irritable bowel syndrome were entered.  In 
September 1960, a diagnosis of chronic gastritis was entered.  
In January 1962 and April 1965, clinical evaluations of the 
abdomen and viscera were normal.  In a report of medical 
history completed by the appellant at those times, he stated 
"no" to ever having or having now frequent indigestion, or 
stomach, liver, or intestinal trouble.  

The appellant underwent a VA examination in January 1970.  He 
reported that in 1961 he had had stomach trouble, where he 
would become nauseated and vomit at irregular intervals.  The 
appellant stated that the vomiting would occur after vigorous 
exercise.  He stated that for the last five years, he would 
have nausea in the morning before eating breakfast.  He 
reported that he would eructate gas and vomit small 
quantities of our bile-stained fluid and after these episodes 
of eructation, he would have no symptoms referable to his 
stomach for the remainder of the day.  The appellant stated 
that he had never vomited blood and had regular bowel 
movements.  The diagnosis was stomach trouble, functional due 
to anxiety reaction.

In a November 1985 VA hospitalization summary report, a 
diagnosis of hemorrhagic gastritis secondary to alcohol abuse 
was entered.  In a December 1989 VA hospitalization summary 
report, the appellant was diagnosis with superficial 
gastritis.

In the Board's July 1994 decision, it denied service 
connection for stomach disorder stating that the appellant 
had not brought forth evidence of a chronic stomach disorder.  
It noted that the appellant had been seen on a number of 
occasions in service with complaints related to a stomach 
disorder; however, it stated that a chronic stomach disorder 
had not been shown during service, as the appellant's stomach 
complaints had stopped after September 1960.  The Board noted 
that there was no clinical evidence that the appellant 
currently had a stomach disorder, that the last showing of a 
stomach disorder was in December 1989, when a diagnosis of 
superficial gastritis was entered.  The Board stated that the 
appellant had not brought competent evidence of a nexus 
between the post service diagnosis of gastritis and service, 
nor that he had brought forth continuity of symptomatology, 
and it denied the claim.  In essence, the Board determined 
that the appellant had not brought forth evidence of a 
chronic gastrointestinal disorder in service, nor competent 
evidence of a nexus to service.  The Board also determined 
that the appellant had not shown a current gastrointestinal 
disorder.  That decision is final.

At the time of the January 1995 rating decision, the 
appellant submitted a lay statement from a friend, who stated 
that the appellant had been fine prior to service and had 
come back from service as a "sick" person.  A statement 
from Dr. George M. Testerman stated, "In my professional 
opinion, [the appellant] has a severe stomach problem[,] 
which is related to his nervous condition which he 
established in the service."  Additionally, an October 1993 
VA outpatient treatment report revealed that the appellant 
underwent an esophagogastroduodenoscopy.  The operative 
diagnoses were that the body of the stomach was within normal 
limits, erosions in the antrum of the stomach, erosions and 
duodenitis of the duodenal bulb, and normal descending 
duodenum.  The RO determined that new and material evidence 
had not been submitted.  In essence, although Dr. Testerman 
related that the appellant had developed a nervous condition 
in service, which caused the appellant's current stomach 
disorder, the RO did not find that such evidence would serve 
to reopen the claim.  The RO determined that the appellant 
had not brought for the evidence of incurrence of a chronic 
stomach disorder in service nor competent and credible 
evidence of a nexus between the current gastrointestinal 
disorder and service.  The appellant did not appeal that 
decision, and it became final.  A final claim may be reopened 
if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the January 1995 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The appellant submitted VA medical records which show a 
diagnosis of gastritis and a notation that the appellant had 
a history of gastroesophageal reflux disease and other 
diagnoses unrelated to a gastrointestinal disorder.  
Additionally, he submitted statements wherein he stated that 
his stomach disorder was caused by his nervous condition, 
which started in service.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As to the VA medical records which do not relate to the 
appellant's gastrointestinal disorder, such are not relevant 
to the appellant's petition to reopen the claim for service 
connection for gastrointestinal disorder.  Thus, such other 
records are not new and material evidence.  See 38 C.F.R. 
§ 3.156(a).

Service connection was previously denied for gastrointestinal 
disorder because the appellant had not brought forth evidence 
of a chronic gastrointestinal disorder in service nor 
competent evidence of a nexus between a current 
gastrointestinal disorder and service.  Since the January 
1995 RO determination, the appellant has presented no 
competent evidence of either incurrence of a gastrointestinal 
disorder in service or competent evidence of a nexus between 
the diagnosis of gastrointestinal disorder and service.  The 
appellant has presented no new facts and no new factual basis 
for considering the claim.  Thus, the appellant has not 
submitted any evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the appellant's contentions that he 
developed a stomach disorder as a result of a nervous 
condition, which started in service are not new and material 
evidence.  The appellant had made the same allegations at the 
time of the July 1994 Board decision and the January 1995 
rating decision and thus such allegations are cumulative and 
redundant of that which was before the Board and RO and would 
not be new and material evidence.  See 38 C.F.R. § 3.156(a); 
see Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Additionally, the appellant is not competent to state that 
his current gastrointestinal disorder was a result of a 
nervous condition in service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) ("If lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim [for service connection], it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108").  Ultimately, 
nothing the appellant has presented is so significant that it 
must be considered in order to decide the merits of the 
claim.
Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
gastrointestinal disorder nor whether VA has fulfilled its 
duty to assist.  See Winters, 12 Vet. App. at 206.

It is noted that the appellant's representative in the August 
1999 "Appellant's Brief" requested that the case be 
remanded to the RO for readjudication of the new and material 
evidence claims in light of the U. S. Court of Appeals for 
the Federal Circuit's decision in Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998).  In that case, the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires that in order for new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

It is well established that precedent decisions of the Court 
must be given full force and effect immediately, even if VA 
appeals the decision.  See Tobler v. Derwinski, 2 Vet. App. 8 
(1991); see also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It therefore follows that a precedent decision of 
the Federal Circuit, a court of superior jurisdiction, must 
be given immediate force and effect as well.
However, a remand is not in order.  As detailed above, the 
Board has considered whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein for two reasons: (1) the 
statement of the case provided notice of the applicable law 
and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, the applicable regulation 
cited in the Hodge case, and, (2) the Board's review of the 
claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).  For 
these reasons, the Board is of the opinion that a remand for 
readjudication is not required.

D.  General duty

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in September 1997, which provided the law and 
regulations pertaining to new and material evidence.

In this respect, it is not shown that the appellant has put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could reopen his claim 
on the basis of new and material evidence, notwithstanding 
the fact that he has been provided opportunities to do the 
same.  Thus, no additional development action is warranted.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).



ORDER

Service connection for peripheral neuropathy is denied.  The 
petitions to reopen the claims for service connection for 
glaucoma, psychiatric disorder, and gastrointestinal disorder 
are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

